129 Nev., Advance Opinion 1-114
         IN THE SUPREME COURT OF THE STATE OF NEVADA

COUNTY OF CLARK, NEVADA; AND                         No. 60790
MICHELE SHAFE, IN HER OFFICIAL
CAPACITY AS CLARK COUNTY
ASSESSOR,
Appellants,
                                                        FILE
vs.                                                     JUL 0 rd 2013
HOWARD HUGHES COMPANY, LLC, A
FOREIGN LIMITED LIABILITY
COMPANY AUTHORIZED TO DO
BUSINESS IN NEVADA,
Respondent.



            Appeal from a district court order denying a motion for change
of venue. First Judicial District Court, Carson City; James Todd Russell,
Judge.
            Affirmed.



Steven B. Wolfson, District Attorney, and Paul D. Johnson, Deputy
District Attorney, Clark County,
for Appellants.

Lionel Sawyer & Collins and Max Couvillier, William J. McKean, and Paul
D. Bancroft, Reno,
for Respondent.


BEFORE HARDESTY, PARRAGUIRRE and CHERRY, JJ.

                                OPINION
By the Court, CHERRY, J.:
            In this appeal, we consider whether a property owner whose
property is located outside of Carson City may file a petition for judicial
review from a State Board of Equalization property tax valuation in the
First Judicial District Court in Carson City. We conclude that the First
Judicial District Court is an appropriate venue for filing a property tax
valuation challenge, irrespective of the physical location of the property,
because it is a "court of competent jurisdiction in the State of Nevada" as
required by NRS 361.420(2). We further conclude that the statutory
language provides that a property owner with property located in any
Nevada county may file a property tax valuation action in any district
court in the state.
                  FACTS AND PROCEDURAL HISTORY
             Respondent Howard Hughes Company, LLC, owns four
parcels of real property known as Summerlin West located in Clark
County, Nevada. Dissatisfied with the appraisal performed by appellant
Michele Shafe, the Clark County Assessor, for the tax year 2011-2012,
Howard Hughes Company challenged its assessment before the Clark
County Board of Equalization, which lowered the valuation.
Subsequently, appellant Clark County appealed the revised assessment to
the State Board of Equalization, which increased the valuation.
Ultimately, Howard Hughes Company petitioned the First Judicial
District Court in Carson City for judicial review pursuant to NRS 361.420
and NRS 233B.130. 1
             Clark County and the Assessor filed a motion for change of
venue, arguing that that the action should be maintained in the Eighth




       'The petition was timely filed under NRS 361.420(3).



                                      2
Judicial District Court in Clark County. They claimed that actions
against counties are to take place in the district court that embraces that
named county under NRS 13.030(1). The district court denied the motion,
holding that the petition was properly filed in the First Judicial District
Court in Carson City in accordance with NRS 361.420(2). This appeal
followed.
                              DISCUSSION
            Protesting property owners from counties throughout the
State of Nevada have challenged their property tax assessment in the
First Judicial District Court in Carson City. See Washoe Cnty. v. Otto, 128
Nev. , 282 P.3d 719 (2012) (action initiated in Carson City where the
property was located in Washoe County); State ex rel. Bd. of Equalization
v. Barta, 124 Nev. 612, 188 F'.3d 1092 (2008) (same); State ex rel. Bd. of
Equalization v. Bakst, 122 Nev. 1403, 148 P.3d 717 (2006) (same); Mineral
Cnty. v. State, Bd. of Equalization,       121 Nev. 533, 119 P.3d 706 (2005)
(action commenced in Carson City where the property was located in
Mineral County). We take this opportunity to clarify that property owners
whose property is located outside of Carson City may, in fact, file a
petition for judicial review from a State Board of Equalization property tax
valuation in the First Judicial District Court. Applying de novo review,
we interpret the applicable venue statutes to determine whether the
district court properly denied the motion for change of venue.     See Otto,
128 Nev. at , 282 P.3d at 724.
            It is a long-standing rule of statutory construction that where
a specific and general statute conflict, "the specific statute will take
precedence." Anderson Family Assocs. v. State Eng'r, 124 Nev. 182, 187,
179 P.3d 1201, 1204 (2008). NRS 361.420(2) provides that a protesting



                                       3
property owner "may commence a suit in any court of competent
jurisdiction in the State of Nevada against the State and county in which
the taxes were paid." See Marvin v. Fitch, 126 Nev. „ 232 P.3d 425,
431 (2010) ("Recognizing that the State Board's equalization process is
adversarial, the Legislature provided that a taxpayer may seek judicial
review of a State Board's determination or bring a lawsuit 'in any court of
competent jurisdiction in the State." (quoting NRS 361.420(2))). By
contrast, NRS 13.030(1) states that "[a]ctions against a county may be
commenced in the district court of the judicial district embracing the
[defendant] county."
            Here, NRS 361.420(2) answers the question of where venue
may be taken in a property tax valuation action. See State Indus. Ins. Sys.
v. Surman, 103 Nev. 366, 368, 741 P.2d 1357, 1358-59 (1987) (determining
that a statue that specifically addresses a question is specific). NRS
13.030 does not specifically address venue as it relates to property tax
valuation actions and is therefore general.   See In re State Eng'r Ruling
No. 5823, 128 Nev.       , 277 P.3d 449, 457 (2012) (including NRS
13.030 in a discussion of general venue statutes). Because NRS 361.420(2)
is specific and NRS 13.030 is general, NRS 361.420(2) is controlling and,
thus, venue in a tax valuation challenge may be taken in any court of
competent jurisdiction in this state.
            The Nevada Legislature has unmistakably declared in NRS
361.420(2) where protesting property owners may file their actions for
recovery of taxes—in any court of competent jurisdiction in Nevada. The
First Judicial District Court in Carson City is an appropriate venue
because Howard Hughes Company's petition for judicial review from the




                                        4
                State Board of Equalization's property tax valuation may be filed in the
                district court of any Nevada county.
                              Accordingly, we affirm the district court's order denying the
                motion for change of venue.




                We concur:


                                                J.
                Hardesty




                Parraguirre




SUPREME COURT
        OF
     NEVADA

                                                       5
(0) 1947A